Gilbert, J.
The court did not err in allowing the amendment to the answer, of which complaint is made in the first assignment of error.
On the first trial the jury found for the defendants. On the second trial the court directed a nonsuit. On the third trial the jury returned a verdict for the defendant. In the third trial numerous questions were submitted for separate findings of fact. These questions directed and compelled a scrutiny of the numerous separate issues on the facts. On each question the jury found for the defendant. The trial judge approved the findings. Every legal question involved in the case as now presented has been settled by the two former adjudications. This court has given serious attention to the case, on each of the three appearances. The verdict *846is supported by evidence. We find no error of substantial importance, certainly none which would require the grant of a third new trial.

Judgment affh'med.


All the Justices concur, except Atkinson, J., absent.